Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 1 of 22 PageID #: 18845




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 ONYX THERAPEUTICS, INC.,                               )
                                                        )
                        Plaintiff,                      )   C.A. No. 16-988 (LPS)
                                                        )   CONSOLIDATED
                v.                                      )
                                                        )
                                                            PUBLIC VERSION
 CIPLA LIMITED, et al.,
                                                        )
                        Defendants.                     )


       DEFENDANTS CIPLA LIMITED AND CIPLA USA, INC.’S OBJECTIONS
         TO PLAINTIFF ONYX THERAPEUTICS, INC.’S BILL OF COSTS

       Defendants CIPLA Limited and CIPLA USA, Inc. (together, “CIPLA” or “Defendants”),

pursuant to 28 U.S.C. §§ 1920-1924, Federal Rule of Civil Procedure 54(d), and District of

Delaware Local Rule 54.1, hereby submit their objections to Plaintiff Onyx Therapeutics, Inc.’s

(“Onyx” or “Plaintiff”) Bill of Costs (D.I. 557).

I.     There Should Be An Overall Reduction of Onyx’s Bill of Costs

       a. Onyx Improperly Charges Cipla For The Costs Of Other Defendants

       Onyx’s entire bill of costs should be equitably reduced because Onyx incurred costs to

prosecute substantially similar claims against eleven (11) separately represented defendant groups,

including Cipla, in many related cases that were consolidated for purposes of discovery and trial.

See C.A. Nos. 16-1000, 16-1001, 16-1011, 16-1012, 16-1013, 16-1036, 16-1039, 17-1202, 16-

999, 17-449, 19-71, 17-155, 17-1235, 17-1699, 17-1811, 17-1833, 18-132, 18-262, 18-598. Two

(2) defendant groups settled and were dismissed by stipulation during discovery, after more than

a year of litigation. See D.I. 114 (Qilu Defendants); D.I. 132 (Teva Pharmaceuticals USA, Inc.).

Nine (9) defendant groups, including Cipla, participated in all pre-trial proceedings, of which five

(5) defendant groups settled on the eve of trial and were officially dismissed by Consent Judgments

entered on the May 8, 2019, the third day of trial. See D.I. 504 (Sagent Pharmaceuticals, Inc.);


                                                    1
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 2 of 22 PageID #: 18846




D.I. 505 (Apotex defendants); D.I. 506 (InnoPharma defendants); D.I. 507 (Aurobindo

defendants); D.I. 508 (Fresenius Kabi defendants). Cipla and three (3) other defendant groups

began the trial, then one defendant group reached a settlement on the second day of trial, May 7,

2021 (see D.I. 503), and was officially dismissed by Consent Judgment the next day. D.I. 509

(MSN defendants). The remaining two (2) defendant groups settled on the fourth and fifth days

of trial, respectively (see D.I. 510; D.I. 511), and were officially dismissed by Consent Judgments

entered on May 16, 2019, the last day of trial. See D.I. 513 (Dr. Reddy’s Laboratories defendants);

D.I. 514 (Breckenridge Pharmaceutical Inc.). A table showing these dates is provided below:

           Description                Dismissal Date               Docket No.
 Complaint filed against Cipla        10/24/2016         1
 Qilu Dismissal                       2/7/2018           Text Order Referencing D.I 114
 Teva Dismissal                       2/14/2018          Text Order Referencing D.I. 132
 Apotex Dismissal                     5/8/2019           505
 Aurobindo Dismissal                  5/8/2019           507
 Fresenius Dismissal                  5/8/2019           508
 Innopharma Dismissal                 5/8/2019           506
 MSN Dismissal                        5/8/2019           509
 Sagent Dismissal                     5/8/2019           504
 Breckenridge Dismissal               5/16/2019          514
 Dr. Reddy Dismissal                  5/16/2019          513


       Onyx makes no effort to parse out which costs relate to Cipla versus the other defendants.

It would be “inequitable to impose the costs of this entire litigation” on Cipla when Onyx permitted

the other defendants “to exit the litigation just before costs were determined.” Sanofi v. Glenmark

Pharms., Inc. USA, 2018 LEXIS 206845, at *3-4, *6 (D. Del. Dec. 7, 2018).

       More importantly, as part of the settlements with these other defendants, Onyx agreed that

it would be responsible for its own costs, and having forgone them, should not be entitled to seek

these costs from Cipla as doing so amounts to an impermissible double recovery. (D.I. 115

(including language that “[e]ach party shall be responsible for its own fees, costs, and expenses in



                                                 2
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 3 of 22 PageID #: 18847




connection with the claims dismissed by this stipulation”), 133 (same), 504-509 (including

language that “[a]ll claims, counterclaims, affirmative defenses and demands in this action by

either Onyx or [defendant] are hereby dismissed with prejudice and without costs, disbursements

or attorneys’ fees to any party”), 513 (same), 514 (same)); see, e.g., Ortho-McNeil Pharms., Inc.,

v. Mylan Labs Inc., 569 F.3d 1353, 1358 (Fed. Cir. 2009) (explaining “there is a risk of

impermissible double recovery” where prevailing party already in effect recovered some costs

through settlement with another defendant); In re Air Crash Disaster at John F. Kennedy Int’l

Airport, 687 F.2d 626, 629 (2d Cir. 1982) (finding “the district court erred in not reducing the

award of costs to reflect the agreement that the claims of certain plaintiffs were settled ‘without

costs’”); New Jersey Mfrs. Ins. Grp. v. Electrolux, Inc., No. 10-cv-1597, 2013 WL 5817161, at *6

(D.N.J. Oct. 21, 2013) (commending prevailing party for “splitting the costs of these depositions

over the three cases, in recognition of the fact that it cannot recoup duplicate cost awards”).

       Therefore, most of Onyx’s costs associated with pre-trial proceedings should be reduced

by the number of defendants participating in those proceedings (i.e., the number should be reduced

by 89% to represent Cipla’s position as one-ninth of the defendants surviving all pre-trial

proceedings). Similarly, all of Onyx’s costs associated with trial proceedings should be reduced

by the number of defendants participating in those proceedings (i.e., the number should be reduced

by 75% representing Cipla’s position as one-fourth of the defendants participating in those

proceedings).

       b. Onyx Improperly Includes Costs Associated With Claims Onyx Did Not Prevail
       On

       Onyx initially asserted 132 patent claims against Cipla: claims 1–6, 15–24, and 37 of

Patent No. 7,417,042 (“the ’042 patent”); claims 1-4, 23-25, 38, and 49-50 of Patent No. 7,232,818

(“the ’818 patent); claims 1-3, 22-24, 31, 37, 48 of Patent No. 7,491,704 (“the ’704 patent); claims



                                                  3
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 4 of 22 PageID #: 18848




1-9, 14, 18-24 and 29-32 of Patent No. 7,737,112 (“the ’112 patent”); claims 1-3, 22-24, 37, 48-

49, and 52-60 of Patent No. 8,129,346 (“the ’346 patent”); claims 1, 4, 5, 7–10, 12, 13, 16, 18–25,

and 27–30 of Patent No. 8,207,125 (“the ’125 patent”); claims 1–5, 7–14, and 16–21 of Patent No.

8,207,126 (“the ’126 patent”); claims 1, 12–17, 19, 20, and 23–27 of Patent No. 8,207,127 (“the

’127 patent”); and claims 1-8, 10-17, 19-24 of Patent No. 8,207,297 (“the ’297 patent”). (D.I. 1).

But Onyx dismissed the vast majority of these claims prior to trial, with the final judgment in this

case only addressing 5 of the original 132 claims: claims 23 and 24 of the ‘042 patent, claim 1 of

the ‘125 patent, and claims 31 and 32 of the ‘112 patent. (D.I. 549). Importantly, Onyx never

received a final judgment with respect to 127 of its original claims, including all the claims from

the ‘818, ‘704, ‘346, ‘126, ‘127 and ‘297 patents. Indeed, final judgment was granted in Cipla’s

favor on one of the 5 claims that were actually tried (claim 32 of the ‘112 patent). Yet Onyx makes

no attempt to parse out the costs for any of the 128 claims and six patents it did not prevail on.

This is improper, and the Court should reduce Onyx’s costs comparably (e.g., by an additional

75%) to reflect the costs associated with claims that Onyx did not prevail on. See Shum v. Intel

Corp., 629 F.3d 1360, 1370 (Fed. Cir. 2010) (“It was not unreasonable for the district court to

consider which claims the parties respectively won, or to reduce the prevailing party’s costs award

to reflect the extent of its victory (i.e., the claims it lost). Here, the district court accounted for the

claims defendants lost in precisely that fashion: it reduced defendants’ costs associated with the

claims they won by the costs incurred by Shum on the claims he won.”); United Access Techs.,

LLC v. EarthLink, Inc., No. 02-cv-272-MPT, 2012 WL 2175786, at *6–11 (D. Del. June 14, 2012)

(declining to award deposition costs and explaining “no justification exists under the

circumstances of this matter to allow EarthLink to recover deposition expenses related to the issue

of validity” [i.e. the issue the prevailing party did not win]).




                                                    4
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 5 of 22 PageID #: 18849




II.    Exemplification, Printing and Copying Costs Should Be Significantly Reduced

       28 U.S.C. § 1920(4) permits taxation of costs for “exemplification and the costs of making

copies of any materials where the copies are necessarily obtained for use in the case.” 28 U.S.C.

§ 1920(4). Furthermore, D. Del. LR 54.1(b)(5) provides (in relevant part):

               The cost of copies of an exhibit necessarily attached to a document
               required to be filed and served is taxable. The cost of one copy of a
               document is taxable when admitted into evidence. The cost of copies
               obtained for counsel’s own use is not taxable.

The total amount requested by Onyx in this category is comprised of three parts:
            a. $242,051.44 for “copying, scanning, imaging and file format conversion, bates

               stamping, and document production to Cipla of electronically stored information

               and hard-copy documents.”

            b. $45,236.16 for “exemplification, printing and copying documents reasonably

               necessary for use at trial…”; and

            c. $11,346.75 for “certified file wrappers of the patents in suit . . .”

       For the reasons that follow, Onyx’s costs in this category should be denied or substantially

reduced.

       a.      The $242,051.44 in fees for “copying, scanning, imaging and file format
               conversion, bates stamping, and document production to Cipla of
               electronically stored information and hard-copy documents” should be
               significantly reduced
       Onyx’s bill of costs does not differentiate between costs for copying, scanning, imaging,

converting, bates stamping, and producing documents (or any other costs) that were requested or

necessitated by Cipla and those costs for documents that were requested by any of the nine (9)

groups of defendants, and Onyx’s bill of costs should accordingly be reduced proportionately to

11% (one ninth) of the requested amount. See Sanofi, 2018 U.S. Dist. LEXIS 206845, at *3-*4,

*6 (reducing costs by half because “it would be inequitable to impose the costs of this entire


                                                   5
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 6 of 22 PageID #: 18850




litigation on Defendant Sandoz when Plaintiff permitted Watson to exit the litigation just before

costs were determined”). Moreover, there was at least one set of requests for production served

solely by Aurobindo defendants (D.I. 211), and Cipla should not be responsible for costs associated

with Aurobindo’s requests.

       These costs should be reduced even further because Onyx’s bill of costs includes costs that

are not taxable. Onyx’s invoices from its document vendor, Epiq, include services for the months

of February 2017 ($2,084.38), March 2017 ($4,737.87), April 2017 ($13,586.87), and May 2017

($4,066.83) for a total of $24,475.95. D.I. 558-1 at Exhibit E. However, Cipla and other

defendants served their First Set of Joint Requests to Plaintiff for the Production of Documents

and Things (Nos. 1–55) on May 26, 2017. (D.I. 39). Onyx fails to articulate how the costs invoiced

for the months of February, March, and April 2017 are attributable to documents requested by

Cipla when these costs were incurred before Cipla or any other defendant served a document

request. Thus, these costs (totaling $24,475.95) are non-taxable and not recoverable. See Sanofi,

2018 U.S. Dist. LEXIS 206845, at *6–7 (the Court does “not believe that logic extends to

documents Sandoz did not request and did not receive”).

       The remaining vendor costs contained in the post-May 2017 invoices should also be

reduced. The Third Circuit approves taxation of only certain limited costs incurred for document

vendors. Onyx seeks a portion of the line items on each invoice from Epiq. The remaining line

items are redacted. The specific line items that Onyx seeks to recover as taxed costs include:

                   ▪   “Process & Promote to Review Database”

                   ▪   “OCR for Processing Exceptions”

                   ▪   “OCR for Loaded Data”

                   ▪   “Load Files-Native, Scanned & 3rd Party”




                                                6
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 7 of 22 PageID #: 18851




                   ▪   “Create TIFF Images”

                   ▪   “PDF from TIFF”

                   ▪   “PDF w/Text from TIFF”

                   ▪   “Stamping/Endorsement”

                   ▪   “Prepare Data, Text, Images”

                   ▪   “Prepare Native Files”

                   ▪   “Equivio Threading & Near-Dup Detection”

                   (See D.I. 558-1 at Exhibit E.)

       Several of these line items are non-taxable under the Third Circuit’s controlling precedent.

In Race Tires Am., Inc. v. Hoosier Racing Tire Corp., 674 F.3d 158, 161-62 (3d Cir. 2012), the

court considered a request to tax document vendor costs that were categorized in seven (7)

categories: “(1) preservation and collection of ESI; (2) processing the collected ESI; (3) keyword

searching; (4) culling privileged material; (5) scanning and TIFF conversion; (6) optical character

recognition (“OCR”) conversion; and (7) conversion of racing videos from VHS format to DVD

format.”

       The Third Circuit observed that “neither the language of § 1920(4), nor its history, suggests

that Congress intended to shift all the expenses of a particular form of discovery—production of

ESI—to the losing party.” Id. at 171. Of the seven categories of charges at issue, the Third Circuit

concluded that “only the scanning of hard copy documents, the conversion of native files to

TIFF, and the transfer of VHS tapes to DVD involved ‘copying,’ and that the costs

attributable to only those activities are recoverable under § 1920(4)’s allowance for the ‘costs

of making copies of any materials.’” Id. (emphasis added). Processing charges are non-taxable

because “Section 1920(4) does not state that all steps that lead up to the production of copies of




                                                    7
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 8 of 22 PageID #: 18852




materials are taxable. It does not authorize taxation merely because today’s technology requires

technical expertise not ordinarily possessed by the typical legal professional. ... Section 1920(4)

authorizes awarding only the cost of making copies.” Id. at 169. Just as the preparatory measures

taken in pre-digital discovery to locate, collect, and review documents before producing copies are

not taxable, the preliminary steps required to meet electronic discovery obligations are similarly

unrecoverable under § 1920(4). Id. at 169-70 (“[G]athering, preserving, processing, searching,

culling, and extracting ESI simply do not amount to ‘making copies.’”) (emphasis added).

Similarly, “deduplication” is also “not taxable.” Id. at 171 n.11.

       Accordingly, Race Tires Am., Inc. provides that at least the following line items on Epiq’s

invoices sought by Onyx, which comprise a significant portion of the total costs amount sought by

Onyx in this category, are non-taxable:

                   •   “Process & Promote to Review Database”

                   •   “Load Files-Native, Scanned & 3rd Party”

                   •   “Prepare Data, Text, Images”

                   •   “Prepare Native Files”

                   •   “Equivio Threading & Near-Dup Detection”

Onyx improperly seeks $171,970.59 for these impermissible items contained in the post-May 2017

invoices.

       Furthermore, for line items other than “Stamping/Endorsement,” it is unclear whether

Onyx’s bill of costs and Epiq’s invoices differentiate between: (i) those documents that Onyx

produced to Cipla; and (ii) those documents that Onyx loaded into its review database, but did not

produce (e.g., non-responsive or privileged documents) to Cipla. Onyx’s redactions to Epiq’s

invoices do not allow Cipla (or the Clerk) to assess the total number of pages for which Epiq



                                                 8
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 9 of 22 PageID #: 18853




charged Onyx to OCR, create Tiff images, and stamp/endorse, or how that total compares to the

total number of pages actually produced to Cipla. Onyx also redacted Epiq’s unit/per-page cost

for TIFF conversion, OCR, stamping/endorsement, or all other services. In Sanofi v. Glenmark

Pharms., Inc. USA, 2018 U.S. Dist. LEXIS 206845, at *6-7 (D. Del. Dec. 7, 2018), Judge Andrews

addressed this issue, stating:

               Plaintiffs’ request encompasses produced and non-produced
               documents. (See D.I. 359 at 7). Sandoz argues it should only be
               responsible for the documents that Plaintiffs produced to it. I agree.
               Sandoz should only be responsible for the cost of documents that
               were responsive to discovery requests. It asked for those documents.
               Thus, it is fair and equitable that they should have to pay for them.
               I do not believe that logic extends to documents Sandoz did not
               request and did not receive. I will grant Plaintiffs the cost of TIFF
               conversion for the produced documents.

               Plaintiffs produced 1,220,766 pages. (D.I. 359 at 7). It appears that
               the going rate for TIFF conversion is $0.02 per page. (See D.I. 346-
               1, Exhs. E1-E3). The total cost for TIFF conversion of the produced
               documents was, therefore, $24,415.32. I will award Plaintiffs half
               that amount, $12,207.66.

       Judge Andrews also denied the requested costs for OCR and Bates stamping due to the

plaintiffs’ insufficient detail, stating that “OCR and Bates stamping also may be recoverable under

[28 U.S.C.] Section 1920. However, the documentation submitted by Plaintiffs is not sufficient

for me to determine which portion of those costs are attributable to documents actually produced.

[citations omitted]. Thus, I will consider only the cost of TIFF conversion.” Sanofi, 2018 U.S.

Dist. LEXIS 206845 at n. 3. See also Honeywell Int’l Inc. v. Nokia Corp., 2014 U.S. Dist. LEXIS

79611, at *38-39 (D. Del. May 30, 2014), in which Judge Stark observed that:

               Fuji is requesting only half of its printing, exemplification, and copy
               costs, as a concession to the fact that it has not tracked and disclosed
               the identity of each photocopied page or described its relevance to
               the case. (See D.I. 1147 at 7) As Defendants observe, the Federal
               Circuit in Summit Tech approved a 50 percent reduction in copy
               costs as being a reasonable method of taxing such costs. (D.I.



                                                  9
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 10 of 22 PageID #: 18854




                1135 at 16) (citing 435 F.3d at 1378) (‘[I]n complex patent
                litigation involving hundreds of thousands of documents and
                copies, parties cannot be expected to track the identity of each
                photocopied page along with a record of its relevance to the
                litigation. Thus, although a simple 50 percent reduction is a
                somewhat crude method of accounting for non-necessary copies,
                we believe the district court acted within its discretion’ in
                applying such a reduction). The Court agrees with Fuji that an
                appropriate and efficient way of dealing with the circumstances
                presented here is to apply an across-the-board reduction to the
                copying and exemplification costs Defendants incurred.

        Onyx similarly has not tracked or disclosed the identity of each photocopied page or

 described its relevance to the case. Further, Onyx’s redactions prevent Cipla or the Clerk from

 determining whether Onyx’s total costs include non-taxable costs to documents that it did not

 produce. Therefore, in addition to all the reductions discussed above, this category of costs should

 be reduced by an additional 50%.

        In sum, the $242,051.44 that Onyx seeks should be reduced by $24,475.95 (for invoices

 incurred prior to any document requests) and another $171,970.59 (for activities associated with

 line items not associated with “making copies”) for a total reduction of $196,446.54 to yield

 $45,604.90. This number should be further reduced by 50% (to account for Onyx’s failure to

 categorize non-produced and produced documents) to $22,802.45 and another 89% to account for

 Cipla’s role as one out of 9 defendants. This leaves a total of $2,533.61.

        b.      $45,236.16 in fees for “exemplification, printing and copying documents
                reasonably necessary for use at trial….” should be denied or significantly
                reduced

        First, Onyx makes no attempt to differentiate between those exemplifications that were

 admitted into evidence (which could be taxable under L.R. 54.1) and those that were not admitted

 into evidence (which are not taxable under L.R. 54.1). For this reason, Onyx’s exemplification

 costs should be denied in their entirety.




                                                 10
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 11 of 22 PageID #: 18855




          Even if these costs are entertained, they should be significantly reduced because Onyx has

 made no effort to track and explain the relevance of any particular page. In Honeywell, Judge

 Stark ordered a 75% reduction of the printing, exemplification, and copy costs so that the

 prevailing party did not “improperly recover for ineligible expenditures, . . . including . . . ‘costs

 of copies made solely for the convenience of counsel. . . .’” Honeywell, 2014 U.S. Dist. LEXIS

 79611, at *39. Here, numerous Parcels invoices submitted by Onyx reflect charges for as many

 as 10x or 15x copies, likely because Onyx made copies for its own purposes or for other defendants

 (other than Cipla). D.I. 558-1 at Exhibit F. These charges are excessive. See, e.g., D. Del. LR

 54(b)(5) (“The cost of one copy of a document is taxable when admitted into evidence.”).

 Furthermore, at least one of the Parcels invoices (No. 818268) contains contradictory information

 suggesting that it may have been issued for copies requested by the Carfilzomib Joint Defense

 Group.

          In sum, Onyx’s costs should be denied in their entirety as Onyx does not differentiate

 between exhibits admitted into evidence and those that were not. If costs are awarded, Onyx’s

 $45,236.16 in costs should be reduced by 50% to account for copies Onyx used for its own

 purposes, for a total of $22,618.08. This number, in turn, should be reduced by an additional 75%

 to account for copies for the three other defendants attending trial, for a total of $5,654.52.

                 c.     $11,346.75 for “certified file wrappers of the patents in suit . . . .” should
                        be significantly reduced

          Per D. Del. LR 54.1(b)(5), “The cost of patent file wrappers and prior art patents are taxable

 at the rate charged by the Patent Office.” Onyx’s costs are not justified, at least in part, because

 Onyx’s invoice from Tempus IP LLC appears to charge rates ($1 per page) substantially in excess

 of those charged by the Patent Office. Tellingly, Onyx’s Bill of Costs and the Tempus IP LLC

 invoice do not mention the “rate charged by the Patent Office” and Onyx has not met its burden to



                                                   11
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 12 of 22 PageID #: 18856




 justify these costs. A party may order certified file wrappers directly from the Patent Office’s

 website, for a flat fee of $315 per file wrapper. See Declaration of Gurpreet Singh Walia, Esq.

 (“Walia Dec.”), submitted herewith, ¶ 3; Exhibit A. Accordingly, Onyx’s costs in this category

 should be reduced from $11,346.75 to $945, which is the total cost to obtain certified file wrappers

 for the three (3) patents mentioned in the Final Judgment (D.I. 549). Cipla’s one-ninth share of

 this cost is $105.

 III. Demonstrative Costs and Trial Equipment Costs Should Be Denied or Significantly
      Reduced
         Local Rule 54.1(b)(11) provides that “[c]laims for costs other than those specifically

 mentioned” in the Rule “ordinarily will not be allowed, unless the party claiming such costs

 substantiates the claim by reference to a statute or binding court decision.” Neither 28 U.S.C. 1920

 nor D. Del. L.R. 54.1 provide for taxation of costs relating to demonstrative exhibits and trial

 presentation/equipment (referred to in the Bill of Costs as “trial graphics consulting”) (Bill of Costs

 at n.3), and Onyx fails to cite to any binding court decision allowing such costs. Onyx relies on

 Intellectual Ventures I LLC v. Symantec Corp., C.A. No. 10-1067-LPS, 2019 WL 1332356, at *3

 (D. Del. Mar. 25, 2019) as “granting costs, of which $66,000 was for trial graphics consulting.”

 (Bill of Costs at 16) Not so. In Intellectual Ventures I LLC the court did not discuss costs for trial

 graphics consulting, but rather the costs for a technology tutorial required by the Court as part of

 the claim construction hearing. See 2019 WL 1332356 at *4. Accordingly, Onyx’s request should

 be denied in full because Onyx failed to reference any statute or binding court decision

 substantiating its claim for costs of demonstratives at trial, which indisputably were not requested

 or required by the Court, or for the costs of trial equipment.

         Even if Onyx could recover some of its demonstrative costs and trial equipment costs

 despite the lack of any supporting statutory authority or binding court decision, Onyx’s costs



                                                   12
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 13 of 22 PageID #: 18857




 should be substantially reduced for several reasons. First, courts regularly deny taxation of costs

 relating to trial equipment rental. See, e.g., Honeywell, 2014 U.S. Dist. LEXIS 79611, at *40

 (denying costs and explaining “the Court has equipment that it makes available to litigants to allow

 the display of demonstratives and evidence, and no reason emerges from the record to suggest that

 the Court's equipment would have been unavailable or inadequate for the Markman hearing.”);

 Supernus Pharms., Inc. v. TWi Pharms., Inc., No. 15-cv-369, 2018 WL 2175765, at *17 (D.N.J.

 May 11, 2018) (denying costs for trial equipment rental). Therefore, the Court should deny Onyx’s

 $694.76 in costs for trial equipment.

        Onyx’s costs for “trial graphics consulting” are also excessive. Importantly, the costs for

 trial graphics consulting requested by Onyx do not relate to any presentation required by the trial

 judge (making them quite unlike the technology tutorials in the cases cited by Onyx). During trial,

 Impact Trial Consulting LLC billed for six (6) individuals each consistently providing for 15-18+

 hours of services daily. Impact Trial Consulting LLC’s invoices provide almost no detail and do

 not allow Cipla or the Clerk to assess what specific services led to the charges for six (6)

 individuals to provide up to 80+ hours per day. For example, the line item charges merely state

 “Graphics: Development & Production” or “Graphics: Onsite Support” and identify the individual

 and total hours charged.

        Onyx’s bill of costs provided no additional detail, but rather claims that “Onyx utilized

 demonstratives during trial because they would aid the Court’s understanding of the complex

 scientific concepts embodied in the case. . . .” (D.I. 557 at 17-18). Even if some costs for Impact

 Trial Consulting LLC were properly taxable costs, those costs should not include time for the

 “intellectual effort” involved in the production of the demonstrative exhibits. See Intellectual

 Ventures I LLC v. Symantec Corp., 2019 WL 1332356 (D. Del. March 25, 2019); Honeywell Int’l,




                                                 13
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 14 of 22 PageID #: 18858




 Inc. v. Hamilton Sundstrand Corp., 2009 U.S. Dist. LEXIS 93395, *13 (D. Del. Sept. 30, 2009)

 (the only amount taxable is “for the actual presentation of the exhibits and documents,” and not

 for explanation or argument or “the intellectual effort involved in their production.”); see also

 Cordance Corp. v. Amazon.com, Inc., 855 F. Supp. 2d 244, 251 (D. Del. 2012) (awarding only

 $600 for exemplifications because that was the cost for “presenting” the demonstratives). Similar

 costs have been denied by other courts in this Circuit. See also Supernus Pharms., 2018 WL

 2175765, at *16–17 (denying costs relating to graphics consulting, graphics production, and on-

 site graphics support); see also Depomed, Inc. v. Actavis Elizabeth LLC, No. 13-cv-4507 et al.,

 2018 WL 999673, at *16–18 (D.N.J. Feb. 21, 2018) (denying all costs relating to visual aids).

        The extraordinarily and unreasonably large amount of time billed by Impact Trial

 Consulting LLC’s employees strongly suggests that a large portion of that time billed was for the

 “intellectual effort” involved in the production of the demonstrative exhibits, and not merely for

 the physical preparation and supplication of documents. Accordingly, to the extent that any such

 costs are recoverable as taxed costs, that amount should be only a small fraction of the total costs

 requested by Onyx.

        As stated above, these costs should not be allowed. If any costs for demonstratives are

 allowed, they should be limited to the costs of “Total Supply” charges in the invoices of $2,708.

 See D.I. 558-1 at Exhibit G. Any awarded costs should further be reduced by 75%, making Cipla’s

 share $677.

 IV.    Deposition Transcript Costs Should Be Significantly Reduced

        Section 1920 permits taxation of costs relating to deposition transcripts that are

 “necessarily obtained for use in the case.” 28 U.S.C. § 1920(2). However, even Onyx agrees that




                                                 14
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 15 of 22 PageID #: 18859




 D. Del. L. R. 54.1(b)(3) is “narrower” than Section 1920 (Bill of Costs at 6-7), providing as follows

 concerning taxable “Deposition Costs”:

                The reporter’s reasonable charge for the original and one copy of a
                deposition and the reasonable cost of taking a deposition
                electronically or magnetically recorded are taxable only where a
                substantial portion of the deposition is used in the resolution of
                a material issue in the case. Charges for counsel's copies and the
                expenses of counsel in attending depositions are not taxable,
                regardless of which party took the deposition. Notary fees incurred
                in connection with taking depositions are taxable. (emphasis
                added).

        However, Onyx has not even attempted to meet the standard of D. Del. L.R. 54.1(b)(3) and

 therefore the bulk of these charges are non-taxable. Onyx made no effort to link the use of any the

 23 deposition transcripts, much less a “substantial portion” of any transcript, to the resolution of

 any material issue in this case. Onyx grouped the deposition transcripts into three categories: (i)

 witnesses who testified live at trial; (ii) witnesses who testified by designation; and (iii) witnesses

 who did not testify at trial. As to (i) witnesses who testified live, Onyx contends the deposition

 transcripts and video were necessary “to prepare for trial, including to prepare for cross-

 examination and possible impeachment of the witnesses.”            However, “use of the deposition

 transcripts to prepare for examining witnesses is considered a routine use and not one specifically

 directed to resolution of a material issue in the case.” Fed. Ins. Co. v. Bear Indus., Inc., No. 03-

 215 SLR, 2006 WL 3334951 at *1 (D. Del. Nov, 16, 2006) (emphasis added). Furthermore, the

 costs for witnesses who did not testify at trial are definitely non-taxable. See Honeywell, 2009

 U.S. Dist. LEXIS 93395 (denying costs for depositions that were not presented at trial and were

 scarcely mentioned in court’s rulings under D. Del. LR 54.1(b)(3), but not examining issue under

 28 U.S.C. § 1920). Sanofi, 2018 U.S. Dist. LEXIS 206845 (“Costs for deposition transcripts under

 Local Rule 54.1(b)(3) are allowed ‘where a substantial portion of the deposition is used in the




                                                   15
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 16 of 22 PageID #: 18860




 resolution of a material issue in the case.’ Plaintiffs do not attempt to meet this standard. Rather,

 their argument is largely a request that I ignore the guidance of the Local Rule and adopt an

 expansive view of Section 1920. I decline. It is clear from the briefing that the impact of the

 deposition transcripts on the case was negligible. Equity does not require that I grant

 Plaintiffs the costs associated with obtaining numerous deposition transcripts which were

 predominantly unused in dispositive motions and trial. I will deny this request.”) (emphasis

 added) (internal citations omitted).

        In sum, Onyx is not entitled to any deposition costs because of their failure to show that a

 substantial portion of these depositions were used to resolve a material issue in this case. If these

 costs are allowed more generally, the Court should deny the costs associated with witnesses who

 did not testify live or by designation (totaling $8,923.88), reducing the deposition costs from the

 $44,282.03 to $35,358.15. See Onyx Bill of Costs at 7, 9 (Table), 12. The Court should further

 deny the costs associated with transcripts used to prepare Onyx’s own witnesses as a nontaxable,

 routine use (totaling $12,379.10) further reducing deposition costs to $22,979.05.           All the

 deposition costs should be further reduced by 89%, recognizing that 9 defendants participated in

 discovery, and many of the depositions were noticed by someone other than Cipla (e.g., D.I. 118)

 and other defendants participated in many of these depositions and asked questions relevant to

 issues in their own cases. In other words, to the extent deposition costs are allowed, Cipla’s share

 of the costs is 11% of $22,979.05 or $2,553.23.

 V.     Witness Fees Should Be Significantly Reduced

        D. Del. LR 54.1(b)(4) provides as follows with respect to taxing costs for “Witness Fees,

 Mileage and Subsistence”:

                The rates for witness fees, mileage and subsistence are fixed by 28
                U.S.C. § 1821. Such fees are taxable even though the witness does



                                                  16
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 17 of 22 PageID #: 18861




                not take the stand, provided the witness attends Court. Witness fees
                and subsistence are taxable only for the reasonable period during
                which the witness is within the district.

                Subsistence to the witness under 28 U.S.C. § 1821 is allowable if
                the distance from the Court to the residence of the witness is such
                that mileage fees would be greater than subsistence fees, if the
                witness were to return to his/her residence from day to day.

                No party shall receive witness fees for testifying in its own behalf,
                but this shall not apply where a party is subpoenaed to attend Court
                by the opposing party. Witness fees for officers of a corporation are
                taxable if the officers are not defendants and recovery is not sought
                against the officers individually. Unless otherwise provided by
                statute, fees of expert witnesses are not taxable in an amount greater
                than that statutorily allowable for ordinary witnesses. The
                reasonable fee of an interpreter is taxable if the fee of the witness
                involved is taxable.

        Many of Onyx’s requested witness travel expenses are non- taxable. A witness who travels

 by common carrier at the most economical rate reasonably available shall be paid the actual

 expenses of travel. See 28 U.S.C. § 1821(c)(1). A witness who travels by privately-owed vehicle

 shall receive a travel allowance equal to the mileage allowance provided for official travel of

 federal employees (i.e., $0.58 per mile for 2019). See 28 U.S.C. § 1821(c)(2). Additionally, the

 witness should receive reimbursement for toll charges, taxicab fares between places of lodging

 and carrier terminals, and parking fees. 28 U.S.C. § 1821(c)(3).

        Accordingly, Christopher Lipinski’s travel costs should be reimbursed at the GSA rate

 ($0.58 per mile), rather than at the actual cost of $805 ($700 plus $105 tip) for Vital Express Limo

 and Car Service. See D.I. 558-1 at Exhibit D; see also Supernus Pharms., 2018 WL 2175765, at

 *11 (reducing a limo service ride to the applicable GSA mileage allowance). Even if the court

 were to award costs for a round trip of roughly 500 miles (250 miles each way from Waterford,

 CT), this would be only total $290.




                                                 17
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 18 of 22 PageID #: 18862




        Susan Molineaux’s $5,232.61 travel costs include two round trips in business class. D.I.

 558-1 at Exhibit D. These are not justified as they were not at the “most economical rate

 reasonably available.” 28 U.S.C. § 1821(c)(1); see also Supernus Pharms., 2018 WL 2175765, at

 *11 (reducing first-class airfare to economy class airfare). Moreover, Onyx fails to explain why

 Molineaux took two round trip flights when she attended 4 consecutive days of trial. A more

 reasonable fee is for one roundtrip ticket, which today would cost about $672 (see Walia Dec.,

 Exhibit B).

        Similarly, Dr. Rajewski’s travel expenses of $3,041.60 include two round-trip flights, 3 of

 4 legs of which were first class fare that Onyx cannot recover under 28 U.S.C. ¶ 1821(c)(1). D.I.

 558-1 at Exhibit D; see also see also Supernus Pharms., 2018 WL 2175765, at *11. Like

 Molineaux, Onyx fails to explain why Rajewski took two round trips. A more reasonable fee is

 for one roundtrip ticket, which today would cost about $494 (see Walia Dec., Exhibit C).

        In sum, Onyx’s travel costs should be reduced to $6,171.00. Additionally, Cipla should

 not bear the cost for all four defendants that attended trial. As such, this number should be reduced

 further by 75% to $1,542.75 to account for the three other defendants at trial.

 VI.    Pre-Trial and Trial Transcript Costs Should Be Proportionally Reduced

        The $9,300.43 in trial and pretrial transcript costs should be reduced proportionally to

 recognize that multiple defendants participated in the early days of the trial, as it would be

 “inequitable to impose the costs of this entire litigation” on Cipla when Onyx permitted the other

 defendants “to exit the litigation just before costs were determined.” Sanofi, 2018 LEXIS 206845,

 at *3-4, *6. For this reason, these costs should be reduced by 75% for a total of $2,325.11.

 VII.   Conclusion

        For all of the foregoing reasons, Onyx has not met its burden to justify taxing many of the

 costs it seeks. Because Cipla was one of many defendants, and Onyx agreed to bear its own costs


                                                  18
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 19 of 22 PageID #: 18863
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 20 of 22 PageID #: 18864




 Dated: May 28, 2021                Respectfully submitted,

                                     GREENBERG TRAURIG LLP

                                     /s/ Benjamin J. Schladweiler
                                     Benjamin J. Schladweiler (#4601)
                                     The Nemours Bldg.
                                     1007 North Orange Street
                                     Suite 1200
                                     Wilmington, DE 19801(302) 661-7355
                                     schladweiler@gtlaw.com

                                     Gurpreet Singh Walia, M.D. Esq.
                                     Fisher Broyles LLP
                                     445 Park Avenue, Ninth Floor
                                     New York, NY 10022
                                     (516) 996-1100
                                     Gurpreet.Walia@fisherbroyles.com


                                     Counsel for Defendants CIPLA Limited and
                                     Cipla USA, Inc.




                                       20
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 21 of 22 PageID #: 18865




                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 28, 2021, I caused the foregoing to be electronically filed

 with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

 registered participants.

        I further certify that I caused copies of the foregoing document to be served on May 28,

 2021, upon the following in the manner indicated:

 Jack B. Blumenfeld, Esquire                                         VIA ELECTRONIC MAIL
 Karen Jacobs, Esquire
 Megan E. Dellinger, Esquire
 1201 North Market Street
 P.O. Box 1347
 Wilmington, DE 19899
 Attorneys for Plaintiff Onyx Therapeutics, Inc.

 Lisa B. Pensabene, Esquire                                          VIA ELECTRONIC MAIL
 Hassen Sayeed, Esquire
 Margaret O’Boyle, Esquire
 Caitlin P. Hogan, Esquire
 Carolyn Wall, Esquire
 Eberle Schultz, Esquire
 James Yi Li, Esquire
 Samantha M. Indelicato, Esquire
 Mark A. Hayden, Esquire
 O’Melveny & Myers LLP
 7 Times Square
 New York, NY 10036
 Attorneys for Plaintiff Onyx Therapeutics, Inc.

 Wendy A. Whiteford, Esquire                                         VIA ELECTRONIC MAIL
 Brian Kao, Esquire
 C. Nichole Gifford, Esquire
 Joseph Lasher, Esquire
 Amgen Inc.
 One Amgen Center Drive
 Thousand Oaks, CA 91320-1789




                                                   21
Case 1:16-cv-00988-LPS Document 563 Filed 06/03/21 Page 22 of 22 PageID #: 18866




 John R. Labbe, Esquire                                  VIA ELECTRONIC MAIL
 Kevin M. Flowers, Esquire
 Thomas R. Burns, Esquire
 Marshall, Gerstein & Borun LLP
 233 South Wacker Drive
 6300 Willis Tower
 Chicago, IL 60606
 Attorneys for Plaintiff Onyx Therapeutics



                                                  /s/ Benjamin J. Schladweiler
                                                  Benjamin J. Schladweiler (#4601)




                                             22
